DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tubular portion of the elastic member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, necessitated by the amendment.  Applicant’s arguments which may still pertain to the instant rejection are addressed herein.
Applicant states that both Matsuo and Oba does not teach a tubular portion.  The applicant particularly states that Oba teaches that the connection portion 43b has a tubular shape that has a slit and, because of that reason, the connection portion 43b is not equivalent to the “tubular portion” of the claimed invention.  MPEP 2111 states the claim must be given its broadest reasonable interpretation consistent with the specification. The claim, specification and/or drawings originally filed for the instant application does not positively state that something that has a tubular portion cannot have a break or that that a “tubular portion” must be 100% enclosed.  Since no special definition has been proffered for the term, “tubular portion”, the Examiner reads this as merely having a tubular form/shape.  Oba states in paragraph [0091] that 43b has a tubular shape and that the sectional shape of the portion 43b is a circle with break.  However, a circle with a break still encompass having a tubular shape, i.e. tubular portion. Therefore, the combination of Matsuo and Oba teaches the claim limitations of claim 1, including the elastic member having tubular portion and the 103 rejection of claim 1 is proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (JP 2004301811; hereinafter “Matsuo”; English Machine translation provided by the Examiner) in view of Oba et al. (US 2017/0307560; hereinafter “Oba”).
Regarding independent claim 1, Matsuo discloses
 
a gas sensor (Figures 1-7; [0024]) comprising: 
a sensor element (4; Figures 1-2; [0025-0026]); 
5a plurality of contact members (10; Figures 1-3 and 7; [0025-0026]) configured to hold a rear end portion (lead frames 10 hold the detection element 4 at the rear end locations of terminals 30-32, 34 and 36; [0026]) of the sensor element (4; [0025-0026]) and be electrically connected to the sensor element ([0026]); 
a plurality of lead wires (46/47; Figures 1, 3 and 7; [0034]) that are fixed at a position rearward of the sensor element (the lead wires 46/47 are fixed at a position rearward of detection element 4; Seen in Figures 1, 3 and 7; [0034]) and to which the contact 10members are electrically connected (lead wires 46/47 are electrically connected to the contact members 10 and the terminal portions 30-32, 34 and 26 of the detection element 4 via the respective connection terminal 24; [0034]); and 
at least one elastic member (24; Figures 1, 3-4 and 7) configured to fix to the contact members (the terminal members 24 are fixed/connected to the lead frames 10 and also fixed to the lead wires 46/47; [0025,0034 and 0052-0053]; Figures 1, 3 and 7) and to fix the lead wires (46/47; [0052-0053]) with the contact members (the lead wires 46/47 are connected to the lead frames 10 via the connection terminal member 24; See Figures 1, 3 and 7; [0052-0053]) and the lead wires (46/47) being spaced apart from each other (Figure 1 demonstrates the assembly of the gas sensor, demonstrating that the lead wires 46/47 are spaced apart; See Figure 1), and electrically connect ([0053]) the contact members (10; [0053]) and the lead wires (46/47; [0053]),
w
herein each of the contact members (10) and the corresponding elastic member (24; Figures 3 and 7) are joined together (Figures 3 and 7) by welding ([0098]), and 
 wherein the elastic member (24) includes: a portion (25; Figures 3 and 7) through which the contact member (10) is inserted (See Figure 3; [0053]) and that is electrically connected ([0034 and 0053]) to the contact member (10; Figures 3 and 7); and 25a crimping portion (26; Figure 3) configured to crimp ([0034, 0053 and 0064]) the lead wire (46/47; Figure 3) and be electrically connected ([0034 and 0053]) to the lead wire (46/47; Figure 3).
  Matsuo teaches portion and the contact member but does not expressly teach wherein the portion is a hollow tubular portion and wherein the tubular portion is formed into a fixed tubular form that wraps the contact member and the contact member is joined to the tubular portion at a welded point by welding.
However, Oba teaches wherein the portion is a hollow tubular portion (43b; [0091]; Figure 3) and wherein the tubular portion (43b; Figure 3) is formed into a fixed tubular form ([0093]) that wraps the contact member (43b wraps the portion 45b; See Figure 3) and the contact member (45B) is joined to the tubular portion (43b) at a welded point (41a) by welding ([0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Oba’s hollow tubular shape along with the welding point implemented to Matsuo’s portion of the elastic member since the tubular connection along with the specific location of the weld restrains in a physical separation between the 2 elements and an electrical connection between the elements is maintained in a good condition (See Oba [0101-0102]).

Regarding dependent claim 5, the combination of Matsuo and Oba teach wherein a joined portion (See Figure 3: Oba) of the joining by welding (41a; [0101]: Oba) is located on a rear end side (See Figure 3: Oba) of the tubular portion (43b; Figure 3: Oba).

Regarding dependent claim 6, Matsuo discloses
 
wherein a joined portion (See Figure 3: Oba) of the joining (See Figure 3: Oba) by the welding (41a; [0101]: Oba) is a joined portion of joining (See Figure 3: Oba) made when the elastic member (43; Figure 3) is formed into a tubular form (43b; [0091]; Figure 3): Oba).  

Regarding dependent claim 7, the combination of Matsuo and Oba teach wherein the joined portion (See Figure 3: Oba) of the joining by welding (41a; [0101]: Oba) is located on a rear end side (See Figure 3: Oba) of the tubular portion (43b; Figure 3: Oba).

15Regarding dependent claim 8, the combination of Matsuo and Oba discloses 


wherein the elastic member (24; Figures 3, 4 and 7: Matsuo) includes an intermediate portion (See annotated Figure 7: Matsuo) integrally formed (See Figures 3-4 and 7: Matsuo) between the tubular portion (25; See Figures 3-4 and 7: Matsuo and 43b; [0091]; Figure 3: Oba) and the crimping portion (26; See Figures 3-4 and 7).  


    PNG
    media_image1.png
    863
    899
    media_image1.png
    Greyscale



Regarding dependent claim 9, Matsuo discloses
 
wherein the 20crimping portion (26; Figure 3) crimps ([0034, 0053 and 0064]) the lead wire (46/47) with an end of the lead wire (47; Figures 3 and 7) not reaching the intermediate portion (Annotated Figure 7 demonstrates the end of the lead wire 46/47 not reaching the intermediate portion).  

Regarding dependent claim 10, the combination of Matsuo and Oba discloses
 
wherein the intermediate portion (See annotated Figure 7: Matsuo) extends (the intermediate portion extends from the tubular portion 25 and the crimping section 26; See annotated Figure 7: Matsuo) from the tubular portion (25: Matsuo and 43b; [0091]; Figure 3: Oba) to the 25crimping portion (26: Matsuo) and is formed so as to have a wide width (Figure 4 demonstrates that the intermediate portion has a wide width: Matsuo).  

Regarding dependent claim 11, Matsuo discloses
 
wherein the crimping portion (26; Figures 3-4 and 7) crimps ([0034, 0053 and 0064]) the lead wire (46/47; Figures 3 and 7) with an end of the lead wire (47; Figures 3 and 7) not reaching the intermediate portion (Annotated Figure 7 demonstrates the end of the lead wire 46/47 not reaching the intermediate portion).  

Regarding dependent claim 12, the combination of Matsuo and Oba discloses
 
wherein the tubular portion (25; Figures 3 and 7: Matsuo and 43b; [0091]; Figure 3: Oba) wraps (the portion 25 wraps the lead wire 10; See Figure 3 and 7: Matsuo and 43b wraps the portion 45b; See Figure 3: Oba) the contact member (10; Figures 3 and 7: Matsuo) with one end of the contact member (10: Matsuo) protruding toward the lead wire (one end of the lead wire 10 protrudes towards the lead wire 46/47 when the lead wire 10 is inserted within the tubular portion 25; this is demonstrated in Figures 3 and 7: Matsuo).  

Claim 13 is rejected under 35 U.S.C. 103
 
as being unpatentable over the combination of Matsuo and Oba in further view of ELEKTROBAU HEINZ MEISSNER GMBH & CO. (DE 102012008566; hereinafter “Elektrobau”; English machine translation provided by the Examiner).
R5Claim 13egarding dependent claim 13, the combination of Matsuo and Oba discloses
 
a direction (direction towards which tubular portion 25 wraps the contact member 10; See Figure 3 and 7: Matsuo) in which the tubular portion (25: Matsuo and 43b: Oba) wrapping (the portion 25 wraps the lead wire 10; See Figure 3 and 7: Matsuo and 43b wraps the portion 45b; See Figure 3: Oba) the contact member (10; Figures 3 and 7: Matsuo) and a direction (direction towards which crimping portion 26 crimps the lead wire 46/47; See Figure 3 and 7: Matsuo) in which the crimping portion (26; Figures 3-4 and 7: Matsuo) crimps ([0034, 0053 and 0064]: Matsuo) the lead wire (46/47; Figures 3 and 7: Matsuo).
The combination of Matsuo and Oba teaches the directions of wrapping and crimping but does not expressly teach the directions being different from each other.
	However, Elektrobau discloses the directions ([0014]) being different from each other ([0014]; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Elektrobau different directions implemented to Matsuo and Oba’s wrapping direction and crimping direction in order to compensate for any inherent torsion of the device that is placed between the wrapping and crimping portions (See Elektrobau [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856